*174Opinion by
Ekwall, J.
From the testimony it appeared that the collector’s original liquidation was taken pursuant to the decision reported in Columbia Co. v. United States (5 Cust. Ct. 175, C. D. 395): The reliquidation was taken pursuant to instructions from the Commissioner of Customs received October 29, 1941. Inasmuch as section 514, Tariff Act of 1930, provides that liquidation in the absence of protest “upon the expiration of sixty days from the date” thereof shall be final and conclusive upon all persons, it was held that under said section the collector had no power to reliquidate after the expiration of the 60-day period. (John S. Phipps v. United States, 22 C. C. P. A. 595, T. D. 47601; McKesson Wholesale Drug Co. v. United States, 65 Treas. Dec. 478, T. D. 46955; and Pacific Brokerage Co. v. United States, 3 Cust. Ct. 20, C. D. 193, cited.) The plaintiff’s claim was therefore sustained.